Citation Nr: 0120303	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition of the feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to May 1946, with many additional years of inactive military 
service between 1937 and 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned.  At the hearing, the veteran 
submitted medical evidence concerning his eye disorders.  He 
did not waive RO consideration of this evidence.  However, 
the case need not be remanded to the RO for consideration and 
the issuance of a supplemental statement of the case in 
accordance with 38 C.F.R. § 20.1304(c) because the evidence 
is not pertinent to the issues on appeal.  None of the 
evidence submitted by the veteran discussed malaria, skin 
disorders, or varicose veins.  Therefore, it is not necessary 
to remand the appellant's case to the RO for consideration of 
this additional evidence.

At his April 2001 hearing, the veteran discussed claims for 
service connection for basal cell carcinoma and actinic 
keratosis.  A review of the claims file showed the hearing 
was the first time the veteran raised such claims.  These are 
different medical conditions than the previously adjudicated 
claim for a skin condition of the feet and must, therefore, 
be considered on the merits.  The RO has not yet done so, and 
the Board is referring these claims to the RO for appropriate 
action.

At his April 2001 hearing, the veteran also discussed a claim 
for service connection for eye disorders.  A review of the 
record showed that various eye claims have been denied in 
several rating decisions, as well as a 1996 Board decision.  
This claim is also referred to the RO for appropriate action, 
to include consideration of the evidence the veteran 
submitted at his hearing.


FINDINGS OF FACT

1.  In 1946 and 1947, the RO denied, on the merits, the 
veteran's claim for service connection for malaria.  In 1947, 
the RO denied, on the merits, the veteran's claim for service 
connection for a skin condition of the feet.  In 1949, the RO 
denied, on the merits, the veteran's claim for service 
connection for varicose veins.  The veteran did not appeal 
any of these decisions.

2.  None of the evidence received since the prior final 
rating decisions is so significant that it must be considered 
in order to fairly decide the merits of the claims of 
entitlement to service connection for malaria, a skin 
condition of the feet, or varicose veins. 


CONCLUSIONS OF LAW

1.  The last rating decisions that denied the claims of 
entitlement to service connection for malaria, a skin 
condition of the feet, and varicose veins were rendered in 
October 1947 and April 1949 and are final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a) (2000).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for malaria, a skin 
condition of the feet, and varicose veins may not be 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims files, which consist of service medical records; VA 
outpatient treatment records dated from 1990 to 2000; reports 
of VA examinations conducted between 1951 and 1993; the 
veteran's contentions, including those raised at personal 
hearings; private medical records from Malcolm Coutts, M.D., 
Robert Kirk, M.D., Edwin Ellison, M.D., Simon Law, M.D., and 
Jules Stein Eye Institute; and medical treatise evidence 
concerning eye disorders.  Only the evidence pertinent to the 
issues on appeal is discussed below.

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the reasons that 
follow, the Board finds that the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the pending issues.  Accordingly, 
the Board can issue a final decision in this case because all 
notice and duty to assist requirements have been fully 
satisfied.  However, in reaching this conclusion, it must be 
stressed that no inference should be drawn that the Board is 
stating that there are no circumstances under which the VCAA 
would be applicable to a claim based on new and material 
evidence; it just is not applicable to the claims presented 
in this particular case.  Cf. Holliday v. Gober, 14 Vet. App. 
280 (2001).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The 1997 rating 
decision, statement of the case (SOC), and supplemental 
statements of the case (SSOCs) informed the veteran of the 
type of evidence needed to substantiate his claims for 
service connection.  He was also informed in an April 1997 
letter of the requirement of submitting new and material 
evidence to reopen these claims.  The veteran was asked at 
his personal hearing for complete information as to where he 
had been treated for these conditions (i.e., information 
needed to support his claims).  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC, SSOCs, and at the personal hearing 
informed the veteran of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  With new and material claims, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant.  VBA Fast Letter 01-13 (February 5, 2001).  
If that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  Id.  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claims.  
All new evidence identified by the veteran was requested.  
Since this evidence is not new and material, for the reasons 
discussed below, VA has no further duty with respect to these 
claims. 

The duty to obtain records only applies to records that are 
"relevant" to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(1)); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  As discussed in more detail below, what is 
relevant in this case, is whether the veteran currently has 
malaria, a skin condition of the feet, and/or varicose veins 
as a result of his military service.  He has been asked 
several times, including at the 2001 hearing before the 
Board, where he is currently being treated for the claimed 
conditions, and those records (which are VA records) have 
been obtained and are not material.  In other words, there is 
no basis for speculating that evidence exists that would 
possibly be material and sufficient to reopen any of these 
claims.  See, e.g., Graves v. Brown, 6 Vet. App. 166, 171 
(1994) (where a claimant refers to a specific source of 
evidence that could reopen a final claim, VA has a duty to 
inform him of the necessity to submit that evidence to 
complete his application for benefits.).  The veteran has not 
referenced any unobtained evidence that might aid any of 
these claims or that might be pertinent to any of these 
claims.  The veteran has not reported receiving any 
treatment, other than at VA, which records were obtained. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

B.  Malaria

The veteran first filed a claim for service connection for 
malaria in 1946, indicating that he had had this condition in 
1935 with a recurrence in 1936.  In-service examination 
reports dated in 1938, 1939, 1940, and 1941 showed a past 
medical history of malaria in 1935 while in Florida with a 
recurrence in 1935 and none since.  His separation 
examination dated in January 1946 showed a past medical 
history of malaria in 1935 with a recurrence in 1936.  It was 
noted that this condition existed prior to entry into service 
and was non-symptomatic.

A February 1946 rating decision denied this claim, finding 
that the malaria preexisted the veteran's military service 
and was not aggravated thereby.  The veteran was notified of 
that decision in February 1946.  Another rating decision was 
rendered in August 1946 after the RO received additional 
service medical records.  The basis for the denial of this 
claim remained the same, and the veteran was notified of that 
rating decision in August 1946.  

In August 1947, the veteran submitted a letter from Robert 
Kirk, M.D., which indicated that the veteran had been 
hospitalized at Grant Hospital in August 1947 for chills and 
fever.  A blood smear was negative for malaria.  Dr. Kirk 
noted that the veteran had served in the Philippines where he 
was on suppressive therapy, and it was felt that he had 
tertian malaria.  A September 1947 rating decision again 
denied service connection for malaria based on the fact that 
this condition preexisted the veteran's military service.  
The veteran submitted a statement in September 1947 arguing 
that the type of malaria he had before service was different 
than the current type which he contracted in the Philippines.  
The RO requested his VA treatment records, and the summary 
for treatment in 1946 and 1947 did not discuss malaria. 

Based on Dr. Kirk's statement, an October 1947 rating 
decision reconsidered this claim on the merits.  It was again 
denied based on no incurrence or aggravation during service.  
The veteran was notified of this decision in October 1947.  
In November 1947, he submitted a statement indicating that he 
refused to accept the decision and again arguing that he had 
a different type of malaria than prior to service.  In 
November 1947, the RO sent the veteran a form to appeal the 
rating decision, along with instructions on how to complete 
the form.  The veteran did not respond.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  In this case, the October 1947 rating 
decision is final because the veteran did not complete a 
substantive appeal. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received subsequent to the October 1947 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Since 
1947, the following evidence has been received:

? The veteran's contentions, including those raised at 
personal hearings in 1952, 1992, and 2001.
? Reports of VA examinations conducted in 1951 and 1993.
? Medical records concerning VA outpatient treatment dated 
from 1990 to 2000.
? Private medical records from Malcolm Coutts, M.D., Edwin 
Ellison, M.D., Simon Law, M.D., and Jules Stein Eye 
Institute.   
? Medical treatise evidence concerning eye disorders. 

None of this evidence shows treatment for malaria.  Some of 
the records reflect a past medical history of malaria, 
including a period of hospitalization in 1934.  The veteran 
testified in 2001 that he was treated for malaria during 
service and hospitalized shortly after discharge from 
service.  He stated that he had had no recurrences of malaria 
since then.

To the extent that the veteran contends that he has residuals 
of malaria as a result of his military service, this evidence 
is not new.  Prior to 1947, he had made detailed statements 
with such allegations.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence of record at the time of the October 1947 rating 
decision, and is not new for purposes of reopening a claim.

The rest of the evidence received since 1947 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  To be material, it 
must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and 
(b).  There is no aggravation of a preexisting disease or 
injury if the condition underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board concludes that the veteran has not submitted 
material evidence.  The medical evidence submitted since 1947 
merely shows a history of malaria with hospitalization in 
approximately 1934.  There is no medical evidence showing a 
recurrence of malaria, or any condition due to malaria, since 
the 1947 hospitalization.  There remains a continued lack of 
any medical evidence showing that the veteran's preexisting 
malaria was aggravated by his military service.  Nothing has 
changed from a medical or factual standpoint since the 1947 
rating decision. 

The Board recognizes that the veteran sincerely believes he 
has malaria from his military service, and the Board has no 
reason to doubt the sincerity of his testimony.  However, the 
fact remains that there is no medical evidence showing that 
he currently has malaria or that the malaria that he had 
prior to service was aggravated by his military service.  The 
veteran's reported history has remained the same since he 
filed his first claim in 1946 and has been rejected in 
numerous rating decisions.  He offers nothing new in this 
regard.  His allegations alone are not so significant that 
this claim must be reopened.  

As explicitly stated by the RO in several rating decisions, 
the basis for the denial of this claim was that there was no 
medical evidence showing that the veteran's preexisting 
malaria was aggravated by his military service.  There 
remains a lack of such evidence.  The circumstances of this 
case are similar to those referenced in Paller v. Principi, 3 
Vet. App. 535 (1992).  The point has been reached in this 
case "where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative."  Paller, 3 Vet. App. at 538.  
Accordingly, the Board finds that the evidence received 
subsequent to October 1947 is not new and material and does 
not serve to reopen the claim for service connection for 
malaria.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

C.  Skin condition of the feet

In September 1947, the veteran submitted a statement 
indicating that he had a skin condition of the feet 
manifested by boils.  He stated that he had received 
Penicillin shots for this condition during service.  His 
service medical records showed no treatment for this 
condition.  He submitted a letter from Dr. Kirk dated in 
September 1947 which indicated that he had pyrogenic skin 
eruptions on the right foot similar to lesions that he had 
experienced during his service in the Philippines.  The 
veteran's VA records indicated that he sought outpatient 
treatment in September 1947 for recurrent boils on the feet, 
which he said started during service.

An October 1947 rating decision denied this claim on the 
merits, finding that the skin condition was not shown in 
service or upon discharge.  The veteran was notified of this 
decision in October 1947.  In November 1947, he submitted a 
statement indicating that he refused to accept the decision 
and arguing that he had experienced sores on the feet while 
serving in the Philippines and that he had received 
Penicillin injections during service.  In November 1947, the 
RO sent the veteran a form to appeal the rating decision, 
along with instructions on how to complete the form.  The 
veteran did not respond.

As discussed above, the October 1947 rating decision is final 
because the veteran did not complete a substantive appeal.  
The evidence received since the October 1947 rating decision 
is listed above.  The VA records show treatment for skin 
disorders of the feet (onychomycosis and tinea pedis) since 
approximately 1991, with prescription of creams to apply to 
the feet.  The 1951 VA examination reports noted no 
abnormalities of the skin of the feet, and the August 1951 
report explicitly stated that the skin and nails of the feet 
were normal.  The veteran testified in 2001 that he incurred 
jungle rot of the feet due to the heat and dampness while 
serving in the Philippines. 

To the extent that the veteran contends that he has a skin 
condition on the feet as a result of his military service, 
this evidence is not new.  Prior to 1947, he had made 
detailed statements with such allegations.  He has not 
submitted any new contentions regarding this claim; he has 
merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence of record at the time of 
the October 1947 rating decision, and is not new for purposes 
of reopening a claim.

The rest of the evidence received since 1947 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  

The Board concludes that the veteran has not submitted 
material evidence.  The medical evidence submitted since 1947 
merely shows continued treatment for skin disorders of the 
feet, but there remains a continued lack of any medical 
evidence showing that these conditions are related to the 
veteran's military service.  The veteran's reported history 
has remained the same since he filed his first claim in 1947.  
He offers nothing new in this regard.  His allegations alone 
are not so significant that this claim must be reopened.  

As explicitly stated by the RO, the basis for the denial of 
this claim was that there were no medical records showing 
treatment during service for a skin disorder of the feet, the 
condition was not present at discharge from service, and 
(implicitly), there is no medical evidence showing that the 
post-service skin disorder of the feet is related to the 
veteran's military service.  There remains a lack of such 
evidence.  Accordingly, the Board finds that the evidence 
received subsequent to October 1947 is not new and material 
and does not serve to reopen the claim for service connection 
for a skin condition of the feet.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).

D.  Varicose veins

In April 1949, the veteran filed a claim for service 
connection for varicose veins.  His service medical records 
showed no treatment for this condition.  He submitted a 
statement by Edwin Ellison, M.D., dated in April 1949 which 
indicated that he had bilateral varicose veins.  The veteran 
gave a history of first noticing such veins in 1945.

An April 1949 rating decision denied this claim, finding that 
there was no evidence the veteran was treated for varicose 
veins during service.  He was notified of that decision in 
April 1949 and did not appeal.  Therefore, the April 1949 
rating decision is final.  

Since 1949, the following evidence has been received:

? The veteran's contentions, including those raised at 
personal hearings in 1952, 1992, and 2001.
? Reports of VA examinations conducted in 1951 and 1993.
? Medical records concerning VA outpatient treatment dated 
from 1990 to 2000.
? Private medical records from Malcolm Coutts, M.D., Simon 
Law, M.D., and Jules Stein Eye Institute.   
? Medical treatise evidence concerning eye disorders. 

The veteran underwent VA examinations in August and November 
1951 for the purpose of evaluating his service-connected pes 
planus.  The veteran complained of varicose veins.  The 
August 1951 examiner concluded that, despite the fact that 
the veteran was wearing support stockings, there was no 
evidence of prominence of any varicose veins.  The November 
1951 examiner stated that there were some superficial 
varicose veins, but they were not symptomatic.  At a personal 
hearing in 1952, the veteran stated that he wore stockings 
for varicose veins.  None of the recent medical evidence 
shows treatment for varicose veins.  The veteran testified in 
2001 that he had seen a vein growing during service when he 
went on long marches.  A physician offered to operate on the 
veins in approximately 1950, but he just wore stockings and 
received injections.  He stated that he did not have any 
problems currently with varicose veins.

To the extent that the veteran contends that he has varicose 
veins as a result of his military service, this evidence is 
not new.  He has not submitted any new contentions regarding 
this claim; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence of 
record at the time of the April 1949 rating decision, and is 
not new for purposes of reopening a claim.

The rest of the evidence received since 1949 is new in that 
it was not previously of record.  It is necessary, therefore, 
to decide if this evidence is material.  The Board concludes 
that it is not.  The medical evidence submitted since 1949 
merely shows some superficial varicose veins were present in 
the early 1950s, but none since.  There remains a continued 
lack of any medical evidence showing that this condition is 
related to the veteran's military service.  The veteran's 
reported history has remained the same since he filed his 
first claim in 1949.  He offers nothing new in this regard.  
His allegations alone are not so significant that this claim 
must be reopened.  

As explicitly stated by the RO, the basis for the denial of 
this claim was that there were no medical records showing 
treatment during service for varicose veins and (implicitly), 
there is no medical evidence showing that the post-service 
varicose veins are related to the veteran's military service.  
There remains a lack of such evidence.  Accordingly, the 
Board finds that the evidence received subsequent to April 
1949 is not new and material and does not serve to reopen the 
claim for service connection for varicose veins.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).



	(CONTINUED ON NEXT PAGE)

ORDER

The appeal to reopen a claim of entitlement to service 
connection for malaria is denied.

The appeal to reopen a claim of entitlement to service 
connection for a skin condition of the feet is denied.

The appeal to reopen a claim of entitlement to service 
connection for varicose veins is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

